                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             Case No. 5:18-CV-19-FL

CARRIE D. RANDA,
           Plaintiff,

       v.

WILLIAM P. BARR,
Attorney General of U.S.
Department of Justice,
            Defendant.

                                            ORDER

       This matter is before the Court on the Motion to Seal Excerpts of the Reply in Support of

Defendant’s Motion for Summary Judgment (ECF No. 123), Defendant’s Reply Statement of

Additional Facts (ECF No. 124), and Appendix (ECF No. 125), filed by Defendant, William P.

Barr, in his official capacity as Attorney General of the U.S. Department of Justice. Pursuant to

Local Civil Rule 79.2, Section V.G of the Court’s CM/ECF Policy Manual, and the Court’s

Stipulated Protective Order (ECF No. 44) entered in this action, and for the following reasons,

the Motion is GRANTED:

       1.      On March 11, 2019, the Court entered a Stipulated Protective Order in this action.

ECF No. 44. Defendant sought entry of the Stipulated Protective Order in order to provide

Plaintiff with information concerning or evidencing criminal case-related communications

related to the criminal cases to which Plaintiff was previously assigned as an Assistant U.S.

Attorney (“AUSA”) and information concerning other non-managerial AUSAs formerly or

currently employed at the U.S. Attorney’s Office (“USAO”), the disclosure of which may violate


                                           Page 1 of 4


            Case 5:18-cv-00019-FL Document 133 Filed 05/29/20 Page 1 of 4
the Privacy Act, 5 U.S.C. § 552a, the law enforcement privilege, the deliberative process

privilege, the attorney-client privilege, and/or the work-product doctrine, absent the entry of a

protective order. Id. The Stipulated Protective Order provided for the designation of certain

“Confidential Material,” including information concerning or evidencing internal USAO

documents related to the criminal cases to which Plaintiff was previously assigned as an AUSA,

as well as the employment status and/or treatment of non-managerial AUSAs (other than

Plaintiff) formerly or currently employed at the USAO. Id. ¶ 1. The Stipulated Protective Order

further provided for the public filing of documents containing such information in redacted form,

with the first and last name of non-managerial AUSAs formerly or currently employed at the

USAO (excluding Plaintiff) redacted, and the case name, case number, defendant name, and

witness names redacted from documents related to the cases to which Plaintiff was previously

assigned as an AUSA. Id. ¶ 6.

       2.      On May 6, 2020, Defendant filed a Reply in Support of Defendant’s Motion for

Summary Judgment (ECF No. 123), Reply Statement of Additional Facts (ECF No. 124), and

Appendix (ECF No. 125). The Reply in Support of Defendant’s Motion for Summary Judgment

and Defendant’s Reply Statement of Additional Facts contain detailed factual averments related

to the employment status and treatment of non-managerial AUSAs currently and formerly

employed at the USAO. Additionally, the majority of the supporting exhibits appended to the

Appendix are marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” pursuant to

the Stipulated Protective Order, and/or contain sensitive and confidential personnel information

pertaining to AUSAs other than Plaintiff.

       3.      The common law and the First Amendment protect the public’s right of access to

judicial records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988).

                                            Page 2 of 4


            Case 5:18-cv-00019-FL Document 133 Filed 05/29/20 Page 2 of 4
Under the common law, the public enjoys a presumptive right to inspect and copy judicial

records and documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597

(1978)). This presumption, however, may be overcome if competing interests outweigh the

public’s interest in access. Id. Where access to judicial documents is protected by the First

Amendment, “access may be denied only on the basis of a compelling governmental interest, and

only if the denial is narrowly tailored to serve that interest.” Id. The First Amendment guarantee

of access has been extended to only particular judicial records and documents, such as

documents filed in connection with a summary judgment motion in a civil case. Id. (citing

Rushford v. The New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988). Accordingly,

the First Amendment presumption of access applies in this case.

       4.      Defendant has a compelling governmental interest in preserving the

confidentiality of confidential and sensitive personnel information related to the employment

status and treatment of non-managerial AUSAs currently and formerly employed at the USAO.

Defendant also has a compelling interest in ensuring compliance with the Privacy Act, 5 U.S.C.

§ 552a and the Stipulated Protective Order entered in this action. In order to accommodate these

compelling interests, and in accordance with the terms of the Stipulated Protective Order, the

Court GRANTS Defendant leave to file under seal those excerpts of the Reply in Support of

Defendant’s Motion for Summary Judgment and Defendant’s Reply Statement of Additional

Facts that contain confidential and sensitive personnel information related to the employment

status and treatment of non-managerial AUSAs currently and formerly employed at the USAO,

or that are otherwise covered by the Stipulated Protective Order in this case. The Court further

GRANTS Defendant leave to file under seal supporting Exhibits A, B, C, F, G, and H to

Defendant’s Appendix. Those portions of the supporting exhibits that contain information that is

                                           Page 3 of 4


            Case 5:18-cv-00019-FL Document 133 Filed 05/29/20 Page 3 of 4
not confidential and subject to the requirements of the Stipulated Protective Order are adequately

summarized in the non-redacted portions of the Reply Statement of Additional Facts filed by

Defendant.

       5.      Defendant’s proposed redactions are narrowly tailored to protect Defendant’s

important interest preserving the confidentiality of confidential and sensitive personnel

information related to the employment status and treatment of non-managerial AUSAs currently

and formerly employed at the USAO, and in ensuring compliance with the Privacy Act, 5 U.S.C.

§ 552a and the Stipulated Protective Order entered in this action. The only alternative to the

proposed redactions—filing unsealed versions of Defendant’s briefing and supporting

documents—would be insufficient to protect Defendant’s compelling interests in this case

because it would require the public exposure of confidential and sensitive personnel information

of non-managerial AUSAs.

       6.      Based on all of the foregoing, the Clerk of Court is DIRECTED to lodge

Defendant’s proposed redacted Reply in Support of Defendant’s Motion for Summary Judgment

(ECF No. 123) and Reply Statement of Additional Facts (ECF No. 124) on the docket. An

unredacted copy of Defendant’s Appendix and supporting Exhibits D & E may also be lodged on

the docket.

       It is SO ORDERED.
             29th            May
       This _____ day of ________________________, 2020



                                      ____________________________________________
                                      UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4


            Case 5:18-cv-00019-FL Document 133 Filed 05/29/20 Page 4 of 4
